Case 2:20-cv-06952 Document 1-2 Fined 67/31/20 Page1 of 23 Page ID #:112

Assigned for all purposes to: Stanley Mosk Courthouse, Judicial Officer: Mel Red Recana

Electronically FILED by Superior Court of California, County of Los Angeles on 06/1 1/2020 01:26 PM Sherri A. Carter, Executive Oificer/Clerk of Gourl, by M. Barel,Depuly Clerk

 

1 JAY S. ROTHMAN & ASSOCIATES
JAY 8. ROTHMAN, ESQ.
2 || State Bar Number 49739
21900 Burbank Blvd., Suite 210
3 {| Woodland Hills, California 91367
Tel. (818) 986-7870
4 || Fax (818) 990-3019
5 || Attorney for Plaintiff
6 KEITH WICKER, an individual
¢ SUPERIOR COURT OF THE STATE OF CALIFORNIA
8 FOR THE COUNTY OF LOS ANGELES
9
10 KEITH WICKER, an individual, ) CASENO. 2OS Tey 22076
)
11 Plaintiff, COMPLAINT FOR DAMAGES
12 vs. dL WRONGFUL TERMINATION IN
) VIOLATION OF PUBLIC POLICY
13 TRIUMPH GROUP AEROSPACE ) (Government Code §12940, et seq.);
STRUCTURES, a business entity, form ) 2 DISCRIMINATION BASED
14 unknown; and DOES 1 through 50, } UPON DISABILITY (Government
inclusive, ) Code §12940, et seq.);
15 ) 3, FAILURE TO ACCOMMODATE
} (Government Code §12940(k) and
16 Defendants, ) (m));
) 4. FAILURE TO ENGAGE IN THE
17 ) INTERACTIVE PROCESS
) (Government Code §12926.1(e)); .
18 » 5, DISCRIMINATION BASED
) UPON AGE (Government
19 } Code §12940, et seq.);
6, RETALIATION (Government Code
20 §12940, et seq,);
7, FAILURE TO TAKE ALL
21 REASONABLE STEPS TO
PREVENT DISCRIMINATION -
22 and RETALIATION (Government
Code §12940, et seq.);
23 8 INTENTIONAL INFLICTION OF
EMOTIONAL DISTRESS;
24 9 VIOLATION OF REST PERIOD
LAW Cndustrial Welfare
25 Commission Wage Orders; Labor
Code §226.7);
26 10, VIOLATION OF MEAL PERIOD
LAW (Labor Code §§226,7, 510);
27 li. FAILURE TO PROVIDE
ACCURATE WAGE
28 . STATEMENTS (Labor Code

 

 

 

1 COMPLAINT for DAMAGES
Case 2:20-cv-06952 Document1-2 Filed 07/31/20 Page 2 of 23 Page ID #:113

Co Oo ON OD Oo FB WS HB

MS BO RD NO BRO DD DDO ND ND Rk lll lll ks
on fo oO fF WO NM = Oo 6 ON OO oH BR &H |B a

 

 

§226),
and

12, UNFAIR COMPETITION IN

VIOLATION OF BUSINESS AND
PROFESSIONS CODE §17200, et
seq.

[DEMAND FOR JURY TRIAL]
STATEMENT OF FACTS

A, Fair Employment and Housing Act

Plaintiff KEITH WICKER, an individual (hereinafter “plaintiff’), was employed by
defendant TRIUMPH GROUP AEROSPACE STRUCTURES, a business entity, form unknown
(hereinafter referred to as “defendant EMPLOYER”), as a Lead Assembly Mechanic.

Rochelle Onate is employed by defendant EMPLOYER as the head of Human Resources.
Oscar Renaga is employed as a Supervisor for defendant EMPLOYER,

Plaintiff began his employment on September 29, 1987. Plaintiff was a good employee
and enjoyed working for defendant EMPLOYER. He was never written up nor given any
warnings for poor performance.

Plaintiff is over the age of 40.

During his employment, on or about February 2, 2018, plaintiff sustained an injury to his
body during the course and scope of his employment. As a result of his injury, he sought medical
treatment from Kaiser Permanente and was rendered disabled as that term is defined by law and
placed on a medical leave of absence. Once he was able to return, he would return with certain
restrictions, At all times, defendant EMPLOYER was aware of plaintiffs disability and the
restrictions that would be imposed upon his return. However, at no time did defendant
EMPLOYER return plaintiff to work and engage ina legitimate interactive process to determine
what accommodations, if any, were needed to address his restrictions. At no time did defendant
EMPLOYER return plaintiffto work and provide him with any needed accommodations. Instead,
Ms, Onate told plaintiff that there was no reasonable accommodation it could provide nor any
other position plaintiff could perform. This excuse was a pretext for discrimination because

plaintiff had been working for defendant EMPLOYER since 1987, He could have performed

2 COMPLAINT for DAMAGES

 
Case 2:20-cv-06952 Document1-2 Filed 07/31/20 Page 3 of 23 Page ID #:114

oO oO sN OD OH BRB wH PO A

NY NM NM BY NH WY HY LW WN
oY OA KR ONS 35S TO FRSFERSEH.A’S

 

 

many jobs with accommodations.

These actions by defendant EMPLOYER were unwelcome. Plaintiff complained that he
felt he was being discriminated against due to his disability. However, defendant EMPLOYER.
failed to take any action to stop the discriminatory behavior. Instead, defendant EMPLOYER
retaliated against plaintiff for complaining of discrimination. Said retaliation including officially
terminating plaintiffon June 14, 2019. Plaintiff was terminated because he was a disabled person
who required accommodations and in retaliation for complaining of discrimination,

| Several weeks later, defendant EMPLOYER engaged in a hiring spree. Plaintiff was not
hired during this hiring spree because he was disabled and over the age of 40. In fact, defendant
EMPLOYER hired no person over the age of 40 during this hiring spree.

Plaintiff filed a claim with the California Department of Fair Employment and Housing
(“DFEH”), pursuant to California Government Code §12965(b) and the California Fair
Employment and Housing Act (“FEHA”). Plaintiff filed such a claim in a timely fashion and
received a “right-to-sue” letter. Attached as Exhibit “A” and incorporated herein by reference is
a true and correct copy of the claim against defendant EMPLOYER and the “right-to-sue” letter.

B. Wage and Hour

During his employment, plaintiff was a non-exempt employee. Throughout much of his
employment, he was not provided rest periods, uninterrupted meal periods or second meal
periods,

Defendant EMPLOYER failed to provide plaintiff with accurate wage statements. His
wage statements failed to include payment for uninterrupted meal periods, second meal periods
and rest periods not taken.

GENERAL ALLEGATIONS

1, This is a complaint by an individual for damages arising out of the outrageous,
oppressive and intrusive conduct of all defendants. Plaintiff seeks compensatory and punitive
damages.

2. The true names and capacities of the defendants sued herein as DOES 1 through

50, inclusive, are unknown to plaintiff, who therefore sues these defendants by such fictitious

3 COMPLAINT for DAMAGES

 
Case 2:20-cv-06952 Document1-2 Filed 07/31/20 Page 4of23 Page ID #:115

—

oO 8 oOo NN OD OM BR WO NY

 

 

names. Plaintiff will ask leave ofthe Court to amend this Complaint to show their true names and
capacities when same have been ascertained. Plaintiff is informed and believes, and thereon
alleges, that each of the defendants, herein designated as a DOE, proximately caused the injuries
and damages to plaintiff as hereinafter alleged.

3. Plaintiffis informed and believes, and thereon alleges, that each of the defendants
designated herein as a DOE is legally responsible in some manner for the events and happenings
herein referred to, and negligently, wantonly, recklessly, tortiously and/or unlawfully proximately
caused the injuries and damages thereby to plaintiff as herein alleged.

4, At all times mentioned herein, defendant EMPLOYER was an employer located
at 3901 Jack Northrop Ave., in the City of Hawthorne, County of Los Angeles, and State of
California,

5, At all times mentioned herein, defendant EMPLOYER existed under the laws of
the State of California, and at all times herein mentioned was authorized to do business in
California. |

6. At all times herein mentioned, defendants DOES 1 through 50 were individuals in
supervisory positions at defendant EMPLOYER’s place of employment and citizens of the State
of California. At all times herein mentioned, defendants DOES 1| through 50 were acting in the
course and scope of their employment at defendant EMPLO-YER’s place of employment.

7. At all-times herein mentioned, plaintiff was an individual who resided in the City
of Woodland Hills, County of Los Angeles, State of California, and an employee of defendant
EMPLOYER and was and is a citizen of the State of California.

8, The conduct complained of herein was ratified at defendant EMPLOYER’s
location in the County of Los Angeles, State of California.

FERST CAUSE OF ACTION
WRONGFUL TERMINATION
IN VIOLATION OF PUBLIC POLICY
(Governinent Code §12940, et seq.)
(Against Defendants EMPLOYER and DOES 1-50)

4 COMPLAINT for DAMAGES

 
Case 2:20-cv-06952 Document1-2 Filed 07/31/20 Page 5of23 Page ID #:116

oO O80 DN DMD AH BR WwW Dw es

NM NM NM NY DB MB KH bh
oy oak ONY SS 6artsSsaRSRAGS

 

 

9. The allegations of the Statement of Facts and preceding paragraphs are realleged
and incorporated herein by reference except where to do so would be inconsistent with pleading
a cause of action for Wrongful Termination in Violation of Public Policy.

10. At all times relevant herein, defendants were employers as that term is defined in
California Government Code §12926, et seq., and as such, were barred from discriminating in
employment decisions.

ll. ‘Plaintiff alleges that the terms and conditions of his employment and his
termination was in Violation of the public policy of the State of California which specifically
prohibits defendants from discriminating against plaintiff on the basis of his disability. Plaintiff
was disabled as that term is defined by the Government Code and a protected person. Defendants
did discriminate against plaintiff on the basis of disability.

12. Defendants violated that public policy by discriminating against and terminating
plaintiff on the basis of his disability. |

13. ‘The above acts of defendants constituted a wrongful termination of plaintiff and

was in violation of public policy as described above. Such termination was a substantial factor

in causing damage and injury to plaintiff set forth below.

14, Asa proximate result of the aforesaid acts of defendants, plaintiffhas foreseeably
suffered and continues to suffer substantial loss of earnings and employment benefits in an amount
according to proof at the time of trial. Plaintiff claims such amount as damages together with
prejudgment interest pursuant to Government Code §12940, et seq., and/or any other provision
of law providing for prejudgment interest.

15. Plaintiff further has incurred additional expenses in his efforts to regain
employment, all to his damage in an amount according to proof at the time of trial,

16. As a direct and proximate result of the aforementioned wrongful conduct of
defendants, plaintiff will suffer additional loss of earnings, reduced earning capacity in the future,
and other incidental and consequential damages in an amount according to proof at the time of
trial.

17. Plaintiff incurred expenses herein for necessary and reasonable attorneys’ fees in

5 COMPLAINT for DAMAGES

 
Case 2:20-cv-06952 Document 1-2 Filed 07/31/20 Page 6of 23 Page ID #:117

auch.

Co Oo ON ODO oO ek BW NM

 

 

order to enforce his rights and to obtain benefits due him, all to his further damage in an amount
according to proof.

18, Asa proximate result of the conduct complained of herein, plaintiff suffered and
continues to suffer embarrassment, humiliation, emotional distress, mental anguish and severe
shock to his nervous system, and thereby sustained serious injuries to his physical and mental
health, strength and activity, causing him extreme physical and emotional pain, all to his general
damage in such amount as may be proven. Said amount is within the jurisdiction of the Superior
Court of the State of California,

19, As a direct and proximate result of the aforementioned wrongful conduct of
defendants, plaintiff incurred medical expenses, the exact nature and extent of which are unknown
to plaintiff at this time and plaintiff will ask leave of court to amend this complaint in this regard
when the same have been ascertained.

20. As a direct and proximate result of the aforementioned wrongful conduct of
defendants, plaintiff will be required to incur additional future medical expenses all to his further
damage in an amount to be proven at trial.

21. Because the acts taken toward plaintiff were carried out in a deliberate, cold,
callous and intentional manner in order to injure and damage plaintiff, plaintiff requests the
assessment of punitive damages against defendants in an amount appropriate to punish and make
an example of defendants.

SECOND CAUSE OF ACTION
DISCRIMINATION BASED UPON DISABILITY
(Government Code §12940, et seq.)
(Against Defendants EMPLOYER and DOES 1-50)

22, The allegations of the Statement of Facts and preceding paragraphs are realleged
and incorporated herein by reference except where to do so would be inconsistent with pleading
a cause of action for Discrimination Based Upon Disability.

23, FEHA prohibits disability discrimination in employment. FEHA additionaily

requires an employer which learns about discrimination to conduct an immediate and effective

6 COMPLAINT for DAMAGES

 
Case 2:20-cv-06952 Document1-2 Filed 07/31/20 Page 7 of 23 Page ID #:118

oO OO OF NN DW OH BRB &H NH a

NMP NM MB NM MW MD MD NY hw a
© YN Oa KR O®NH SS OGBUSFHKEEBSEHAAS

 

 

investigation and to provide remedies if needed.

24, Plaintiff suffered from a disability and, as such, is a member of a class protected
from disability discrimination under California law.

25. When defendant engaged in the acts of discrimination alleged in this Complaint,
they treated plaintiff adversely because of his disability.

26, In doing the acts referenced above, defendant failed to accommodate plaintiff's
disability and in doing so defendant violated its affirmative duty to plaintiff.

27, Asaproximate result of the aforesaid acts of defendant, plaintiff has foreseeably
suffered and continues to suffer substantial loss of earnings and employment benefits in an amount
according to proof at the time of trial. Plaintiff claims such amount as damages together with
prejudgment interest pursuant to Government Code §12945, et seq., and/or any other provision
of law providing for prejudgment interest.

28, Plaintiff further has incurred additional expenses in his efforts to regain
employment, all to his damage in an amount according to proof at the time of trial.

29. As a direct and proximate result of the aforementioned wrongful conduct of
defendants, plaintiff will suffer additional loss of earnings, reduced earning capacity in the future,
and other incidental and consequential damages in an amount according to proof at the time of
trial.

30. _ Plaintiff incurred expenses herein for necessary and reasonable attorneys’ fees in
order to enforce his rights and to obtain benefits due him, all to his further damage in an amount
according to proof.

31. Asa proximate result of the conduct complained of herein, plaintiff suffered and
continues to suffer embarrassment, humiliation, emotional distress, mental anguish and severe
shock to his nervous system, and thereby sustained serious injuries to his physical and mental
health, strength and activity, causing him extreme physical and emotional pain, all to his general
damage in such amount as may be proven. Said amount is within the jurisdiction of the Superior

Court of the State of California,

32. As a direct and proximate result of the aforementioned wrongful conduct of

7 COMPLAINT for DAMAGES

 
Case 2:20-cv-06952 Document1-2 Filed 07/31/20 Page 8 of 23 Page ID #:119

 

 

defendants, plaintiff incurred medical expenses, the exact nature and extent of which are unknown
to plaintiff at this time and plaintiff will ask leave of court to amend this complaint in this regard
when the same have been ascertained,

33. Asa direct and proximate result of the aforementioned wrongful conduct of
defendants, plaintiff will be required to incur additional! future medical expenses all to his further
damage in an amount to be proven at trial.

34. Because the acts taken toward plaintiff were carried out in a deliberate, cold,
callous and intentional manner in order to injure and damage plaintiff, plaintiff requests the
assessment of punitive damages against defendants in an amount appropriate to punish and make
an example of defendants.

THIRD CAUSE OF ACTION
FAILURE TO ACCOMMODATE
(Government Code §12940(k) and (m))
(Against Defendants EMPLOYER and DOES 1-50)

35. The allegations of the Statement of Facts and preceding paragraphs are realleged
and incorporated herein by reference except where to do so would be inconsistent with pleading
a cause of action for Failure to Accommodate.

36. Government Code §12940(k) and (m) require an employer to provide reasonable
accommodations to employees with known physical disabilities. An employer also has an
affirmative duty to inform disabled individuals of other job opportunities, and ascertain whether
the employee is interested in, or qualified for said positions.

37. Defendants independently violated the FEHA by refusing to accommodate

plaintiffs disability or perceived disability, by repeatedly not adhering to requested

accommodations, by refusing to respond to plaintiff's requests, and by other conduct according
to proof.

38. In doing the acts referenced above, defendant failed to accommodate plaintiffs
disability and in doing so defendant violated its affirmative duty to plaintiff.

39. Asa proximate result of the aforesaid acts of defendants, plaintiff has foreseeably

8 COMPLAINT for DAMAGES

 
Case 2:20-cv-06952 Document 1-2 Filed 07/31/20 Page 9of 23 Page ID #120

—

oO Oo ON ODO oO Rh w NO

 

 

suffered and continues to suffer substantial loss of earnings and employment benefits in an amount
according to proof at the time of trial, Plaintiff claims such amount as damages together with
prejudgment interest pursuant to Government Code §12945, et seq., and/or any other provision
of law providing for prejudgment interest.

40, Plaintiff further has incurred additional expenses in his efforts to regain
employment, all to his damage in an amount according to proof at the time of trial.

41, As a direct and proximate result of the aforementioned wrongful conduct of
defendants, plaintiff will suffer additional loss of earnings, reduced earning capacity in the future,
and other incidental and consequential damages in an amount according to proof at the time of
trial.

42, Plaintiff incurred expenses herein for necessary and reasonable attorneys’ fees in
order to enforce his rights and to obtain benefits due him, all to his further damage in an amount
according to proof.

43. Asa proximate result of the conduct complained of herein, plaintiff suffered and
continues to suffer embarrassment, humiliation, emotional distress, mental anguish and severe
shock to his nervous system, and thereby sustained serious injuries to his physical and mental
health, strength and activity, causing him extreme physical and emotional pain, all to his general
damage in such amount as may be proven. Said amount is within the jurisdiction of the Superior
Court of the State of California.

44, _ As a direct and proximate result of the aforementioned wrongful conduct of
defendants, plaintiffincurred medical expenses, the exact nature and extent of which are unknown
to plaintiff at this time and plaintiff will ask leave of court to amend this complaint in this regard
when the same have been ascertained.

45. As a direct and proximate result of the aforementioned wrongful conduct of
defendants, plaintiff will be required to incur additional future medical expenses all to his further
damage in an amount to be proven at trial.

46. Because the acts taken toward plaintiff were carried out in a deliberate, cold,

callous and intentional manner in order to injure and damage plaintiff, plaintiff requests the

9 COMPLAINT for DAMAGES

 
Case 2:20-cv-06952 Document 1-2 Filed 07/31/20 Page 100f 23 Page ID #:121

—_

oO Oo DN OO SF & ON

 

 

assessment of punitive damages against defendants in an amount appropriate to punish and make
an example of defendants.
FOURTH CAUSE OF ACTION
FAILURE TO ENGAGE IN THE INTERACTIVE PROCESS
(Government Code §12926,1(e))
(Against Defendants EMPLOYER and DOES 1-50)

47, The allegations of the Statement of Facts and preceding paragraphs are realleged -

. and incorporated herein by reference except where to do so would be inconsistent with pleading

a cause of action for Failure to Engage in the Interactive Process.

48. Government Code §12940(n) and §12926, l(e) requires an employer to engage in
a timely, good faith, interactive process with the employee to determine effective reasonable
accommodations, if any, in response t a request for reasonable accommodation by an employee
with a known physical or mental disability or know medical condition. It is a violation of FEHA
to fail to engage in a timely, good faith interactive process.

49, Defendants independently violated the FEHA by refusing to engage in the
interactive process, by refusing to accommodate plaintiff's disability or perceived disability, by
repeatedly not adhering to requested accommodations, by refusing to respond to plaintiffs
requests, and by other conduct according to proof.

50. In doing the acts referenced above, defendants failed to accommodate plaintiff's
disability and in doing so defendants violated its affirmative duty to plaintiff.

51. Asaproximate result of the aforesaid acts of defendants, plaintiff has foreseeably
suffered and continues to suffer substantial loss of earnings and employment benefits in an amount
according to proof at the time of trial. Plaintiff claims such amount as damages together with
prejudgment interest pursuant to Government Code §12945, et seq., and/or any other provision
of law providing for prejudgment interest,

52. Plaintiff further has incurred additional expenses in his efforts to regain
employment, all to his damage in an amount according to proof at the time of trial.

53. As a direct and proximate result of the aforementioned wrongful conduct of

10 COMPLAINT for DAMAGES

 
Case 2:20-cv-06952 Document 1-2 Filed 07/31/20 Page 11of23 Page ID #:122

1 defendants, plaintiff will suffer additional loss of earnings, reduced earning capacity in the future,
2 and other incidental and consequential damages in an amount according to proof at the time of
3 trial.
4 54. Plaintiff incurred expenses herein for necessary and reasonable attorneys’ fees in
5 order to enforce his rights and to obtain benefits due him, all to his further damage in an amount
6 according to proof.
7 55. Asa proximate result of the conduct complained of herein, plaintiff suffered and
8 continues to suffer embarrassment, humiliation, emotional distress, mental anguish and severe
9 shock to his nervous system, and thereby sustained serious injuries to his physical and mental
10 health, strength and activity, causing him extreme physical and emotional pain, all to his general
11 damage in such amount as may be proven, Said amount is within the jurisdiction of the Superior
12 Court of the State of California,
13 56. As a direct and proximate result of the aforementioned wrongful conduct of
14 defendants, plaintiffincurred medical expenses, the exact nature and extent of which are unknown
15 to plaintiff at this time and plaintiff will ask leave of court to amend this complaint in this regard
16 when the same have been ascertained.
17 57. As a direct and proximate result of the aforementioned wrongful conduct of
18 defendants, plaintiff will be required to incur additional future medical expenses all to his further
19 damage in an amount to be proven at trial.
20 58, Because the acts taken toward plaintiff were carried out in a deliberate, cold,
a1 callous and intentional manner in order to injure and damage plaintiff, plaintiff requests the
22 assessment of punitive damages against defendants in an amount appropriate to punish and make
23 an example of defendants. |
24 FIFTH CAUSE OF ACTION
25 DISCRIMINATION BASED UPON AGE
26 (Government Code §12940, et seq.)
27 (Against Defendants EMPLOYER and DOES 1-50)
28 39. The allegations of the Statement of Facts and preceding paragraphs are realleged

 

 

11 COMPLAINT for DAMAGES

 
Case 2:20-cv-06952 Document 1-2 Filed 07/31/20 Page 12 o0f23 Page ID #:123

—_

oO oOo ff NN OO on Bk WwW NY

 

 

and incorporated herein by reference except where to do so would be inconsistent with pleading
a cause of action for Discrimination Based Upon Age.

60. FEHA prohibits discrimination in employment. FEHA additionally requires an
employer which learns about discrimination to conduct an immediate and effective investigation
and to provide remedies if needed.

61, Plaintiff is over the age of 40 and as such, a member of a class protected from
discrimination.

62. When defendant engaged in the acts of discrimination alleged in this Complaint,
it treated plaintiff adversely because of his age.

63. In doing the acts referenced above, defendant discriminated against plaintiff due
to his age and in doing so defendant violated its affirmative duty to plaintiff.

64, Asa proximate result of the aforesaid acts of defendant, plaintiffhas foreseeably
suffered and continues to suffer substantial loss of earnings and employment benefits in an amount
according to proof at the time of trial. Plaintiff claims such amount as damages together with
prejudgment interest pursuant to Government Code sections 12945, et seq. and/or any other
provision of law providing for prejudgment interest.

65, Plaintiff further has incurred additional expenses in his efforts to regain
employment, all to his damage in an amount according to proof at the time of trial.

66. Asa direct and proximate result of the aforementioned wrongful conduct of
defendant, plaintiff will suffer additional loss of earnings, reduced earning capacity in the future,
and other incidental and consequential damages in an amount according to proof at the time of
trial,

67, Plaintiff incurred expenses herein for necessary and reasonable attorneys’ fees in
order to enforce his rights and to obtain benefits due him, all to his further damage in an amount
according to proof.

68, Asa proximate result of the conduct complained of herein, plaintiff suffered and
continues to suffer embarrassment, humiliation, emotional distress, mental anguish and severe

shock to his nervous system, and thereby sustained serious injuries to his physical and mental

12 COMPLAINT for DAMAGES

 
Case 2:20-cv-06952 Document 1-2 Filed 07/31/20 Page 130f 23 Page ID #:124

—

oO Oo DFA NN OO OO FB WwW PD

 

 

health, strength and activity, causing him extreme physical and emotional pain, all to his general
damage in such amount as may be proven. Said amount is within the jurisdiction of the Superior
Court of the State of California,

69. As a direct and proximate result of the aforementioned wrongful conduct of
defendant, plaintiff incurred medical expenses, the exact nature and extent of which are unknown
to plaintiff at this time and plaintiff will ask leave of court to amend this complaint in this regard
when the same have been ascertained.

70. As a direct and proximate result of the aforementioned wrongful conduct of
defendant, plaintiff will be required to incur additional future medical expenses all to his further
damage in an amount to be proven at trial.

71. Because the acts taken toward plaintiff were carried out by managerial employees
acting in a deliberate, cold, callous and intentional manner in order to injure and damage plaintiff,
plaintiff requests the assessment of punitive damages against defendant in an amount appropriate
to punish and make an example of defendant,

SIXTH CAUSE OF ACTION
RETALIATION
(Government Code §12940, et seq.)
(Against Defendants EMPLOYER and DOES 1-50)

72. The allegations of the Statement of Facts and preceding paragraphs are realleged
and incorporated herein by reference except where to do so-would be inconsistent with pleading
a cause of action for Retaliation.

73,  Atalltimes relevant herein, defendants, and each of them, were employers as that
term is defined in California Government Code §12926, et seq., and as such, were barred from
retaliating in employment decisions.

74. — Plaintiff rejected illegal activity, i.e., discrimination. When plaintiff rejected the
discrimination, he was engaged in a protected activity.

75. After engaging in this protected activity, defendants, and each of them, engaged

in acts ofretaliation as alleged in this complaint, including, but not limited to, terminating plaintiff.

13 COMPLAINT for DAMAGES

 
Case 2:20-cv-06952 Document 1-2 Filed 07/31/20 Page 140f 23 Page ID#:125

oc Oo ao N OO oO &® WD NH

BS NM NM Bh fh ON RD OND NO ke SE RR Baik
on DO oO BR WO NHS |= OF © OA AN OD om BR WH NHB =

 

 

76.  Indoing the acts referenced above, defendants violated their affirmative duty to
plaintiff, |

77, The above acts of defendants and each of them caused plaintiff severe emotional
distress, anxiety, sleeplessness, and were outrageous and beyond the scope of his employment.
Asa direct, proximate and foreseeable result of the aforesaid conduct of the defendants, and each
of them, plaintiff has suffered damages and injuries set forth below.

78.  Asaresult ofthe aforesaid acts of defendants, plaintiffhas become mentally upset,
distressed and aggravated. Plaintiff claims general damages for such mental distress and
aggravation in an amount of which will be proven at time of trial.

79, Plaintiff incurred expenses herein for necessary and reasonable attorneys’ fees in
order to enforce his rights and to obtain benefits due him, all to his further damage in an amount
according to proof.

80, Asa proximate result of the conduct complained of herein, plaintiff suffered and
continues to suffer embarrassment, humiliation, emotional distress, mental anguish and severe
shock to his nervous system, and thereby sustained serious injuries to his physical and mental
health, strength and activity, causing him extreme physical and emotional pain, all to his general
damage in such amount as may be proven, Said amount is within the jurisdiction of the Superior
Court of the State of California.

81. Asa direct and proximate result of the aforementioned wrongful conduct of
defendants, and each of them, plaintiff incurred medical expenses, the exact nature and extent of
which are unknown to plaintiff at this time and plaintiff will ask leave of court to amend this
complaint in this regard when the same have been ascertained.

82. Asa direct and proximate result of the aforementioned wrongful conduct of
defendants, and each of them, plaintiff will be required to incur additional future medical expenses
all to his further damage in an amount to be proven at trial.

83. Because the acts taken toward plaintiff were carried out in a deliberate, cold,
callous and intentional manner in order to injure and damage plaintiff, plaintiff requests the

assessment of punitive damages against defendants, and each of them, in an amount appropriate

14 COMPLAINT for DAMAGES

 
Case 2:20-cv-06952 Document 1-2 Filed 07/31/20 Page 15o0f23 Page ID #:126

 

1 to punish and make an example of defendants.

2 SEVENTH CAUSE OF ACTION

3 FAILURE TO TAKE ALL REASONABLE STEPS

4 TO PREVENT DISCRIMINATION AND RETALIATION

5 (Government Code §12940, et seq.)

6 (Against Defendants EMPLOYER and DOES 1-50)

7 84. The allegations of the Statement of Facts and preceding paragraphs are realleged

8 and incorporated herein by reference except where to do so would be inconsistent with pleading

9 || a cause of action for Failure to Take All Reasonable Steps to Prevent Discrimination and
10 || Retaliation,
11 85. Government Code §12940 et seq., including but not limited to Government Code
12 §12940(j)(1), provides that it is an untawful employment practice for an employer, because of the
13 person’s age and/or disability, to harass, discriminate against an employee and retaliate against him
14 or her. An entity shall take all reasonable steps to prevent the harassment, discrimination and
15 retaliation from occurring.

16 86. The facts alleged in the Statement of Facts constitute violations of FEHA in that
17 defendants, and each of them, subjected plaintiffto discrimination and retaliation. Plaintiff alleges
18 that defendants’ discrimination and retaliation against plaintiff was an unlawful employment
19 practice. Defendants also engaged in acts of retaliation as alleged in this complaint. Defendants,
20 || and each of them, failed to take all reasonable steps necessary to prevent discrimination and
24 retaliation from occurring in violation of Government Code §12940(j)(1) of the Fair Employment
22 and Housing Act.

23 87,  Asaproximate result of the aforesaid acts of defendants, plaintiff has foreseeably
24 suffered and continues to suffer substantial loss of earnings and employment benefits in an amount
25 according to proof at the time of trial. Plaintiff claims such amount as damages together with
26 prejudgment interest pursuant to Government Code §12945, et seq. and/or any other provision
2 of law providing for. prejudgment interest.

28 88. Plaintiff further has incurred additional expenses in his efforts to regain

 

 

15 COMPLAINT for DAMAGES

 
Case 2:20-cv-06952 Document 1-2 Filed 07/31/20 Page 16 of 23 Page ID #:127

oO 68 O29 NN OO oO &® ODO HB |

NM NM NM SB NN DM BS BR PO wm mw oH BR SB ek kl
oO nN OD oO FR WY NH = CO © BOB NN OO oO BR DD MH =

 

 

employment, ail to his damage in an amount according to proof at the time of trial.

89. As a direct and proximate result of the aforementioned wrongful conduct of
defendants, and each of them, plaintiff will suffer additional loss of earnings, reduced earning
capacity in the future, and other incidental and consequential damages in an amount according to
proof at the time of trial.

90. Plaintiff incurred expenses herein for necessary and reasonable attorneys? fees in
order to enforce his rights and to obtain benefits due him, all to his further damage in an amount
according to proof.

91. Asa proximate result of the conduct complained of herein, plaintiff suffered and
continues to suffer embarrassment, humiliation, emotional distress, mental anguish and severe
shock to his nervous system, and thereby sustained serious injuries to his physical and mental
health, strength and activity, causing him extreme physical and emotional pain, all to his general
damage in such amount as may be proven. Said amount is within the jurisdiction of the Superior
Court of the State of California,

92, As a direct and proximate result of the aforementioned wrongful conduct of
defendants, and each of them, plaintiffincurred medical expenses, the exact nature and extent of
which are unknown to plaintiff at this time and plaintiff will ask leave of court to amend this
complaint in this regard when the same have been ascertained.

93, As a direct and proximate result of the aforementioned wrongful conduct of
defendants, and each of them, plaintiffwill be required to incur additional future medical expenses
all to his further damage in an amount to be proven at trial.

94, Because the acts taken toward plaintiff were carried out in a deliberate, cold,
callous and intentional manner in order to injure and damage plaintiff, plaintiff requests the
assessment of punitive damages against defendants, and each of them, in an amount appropriate
to punish and make an example of defendants.

LIGHTH CAUSE OF ACTION
INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS
(Against Defendants EMPLOYER and DOES 1-50)

L6 COMPLAINT for DAMAGES

 
Case 2:20-cv-06952 Document 1-2 Filed 07/31/20 Page 17of23 Page ID #:128

oOo ODN ODO OM BRB WwW HB «a

NON NM NM NM NM NM fh
oY oor Sk ON SS GEARS RSESRIAGSY

 

 

95. The allegations of the Statement of Facts and preceding paragraphs are realleged
and incorporated herein by reference except where to do so would be inconsistent with pleading
a cause of action for Intentional Infliction of Emotional Distress.

96. As set forth in the Statement of Facts above, plaintiff was discriminated and
retaliated against.

97, These things bothered plaintiff,

98. Plaintiff was fired for being disabled and for complaining of discrimination.

99, Plaintiff had been an outstanding, long time employee.

100. The acts described in this complaint, specifically in the Statement of Facts,
constitute outrageous conduct by defendants. Defendants’ ratification of said acts is also
outrageous. When defendants did the acts described in this complaint, they did such acts
deliberately and intentionally to cause plaintiff severe emotional distress. Defendants’ conduct
in confirming and ratifying that conduct was done with knowledge that plaintiff's distress would
thereby increase, and was done with wanton and reckless disregard of the probability of causing
plaintiff emotional distress.

101, The above acts of defendants and each of them caused plaintiff severe emotional
distress, anxiety, sleeplessness, and were outrageous and beyond the scope of his employment.
Asa direct, proximate and foreseeable result of the aforesaid conduct of the defendants, and each
of them, plaintiff has suffered damages and injuries set forth below.

102, Asaresult ofthe aforesaid acts of defendants, plaintiff has become mentally upset,
distressed and aggravated. Plaintiff claims general damages for such mental distress and
aggravation in an amount of which will be proven at time of trial.

103. Asa proximate result of the conduct complained of herein, plaintiff suffered and
continues to suffer embarrassment, humiliation, emotional distress, mental anguish and severe
shock to his nervous system, and thereby sustained serious injuries to his physical and mental
health, strength and activity, causing him extreme physical and emotional pain, all to his general
damage in such amount as may be proven. Said amount is within the jurisdiction of the Superior

Court of the State of California,

17 COMPLAINT for DAMAGES

 
Case 2:20-cv-06952 Document 1-2 Filed 07/31/20 Page 18 of 23 Page ID #:129

ais

oO Oo 6D NN DH OH B® WY KN

 

 

104, As a direct and proximate result of the aforementioned wrongful conduct of
defendants, and each of them, plaintiff incurred medical expenses, the exact nature and extent of
which are unknown to plaintiff at this time and plaintiff will ask leave of court to amend this
complaint in this regard when the same have been ascertained.

105, Asa direct and proximate result of the aforementioned wrongful conduct of
defendants, and each of them, plaintiff will be required to incur additional future medical expenses
all to his further damage in an amount to be proven at trial.

106. Because the acts taken toward plaintiff were carried out by managerial employees
acting in a deliberate, cold, callous and intentional manner in order to injure and damage plaintiff,
plaintiff requests the assessment of punitive damages against defendants, and each of them, in an
amount appropriate to punish and make an example of defendants.

NINTH CAUSE OF ACTION
VIOLATION OF REST PERIOD LAW
(Undustrial Welfare Commission Wage Orders; Labor Code §226,7)
(Against Defendants EMPLOYER and DOES 1-50)
107. The allegations of the Statement of Facts and preceding paragraphs are realleged

and incorporated herein by reference except where to do so would be inconsistent with pleading

- acause of action for Violation of Rest Period Law.

108. In California, the Industrial Welfare Commission Wage Orders require that
employers must authorize and permit nonexempt employees to take a rest period that must,
insofar as practicable, be taken in the middle of each work period. The rest period is based on the
total hours worked daily and must be at the minimum rate of a net ten consecutive minutes for
each four hour work period, or major fraction thereof. The Division of Labor Standards
Enforcement (DLSE) considers anything more than two hours to be a “major fraction of four.”
A rest period is not required for employees whose total daily work time is less than three and one-
half hours. The rest period is counted as time worked and therefore, the employer must pay for
such periods. Labor Code §226.7(a) states that no employer shall require any employee to work

during any meal or rest period mandated by an applicable order of the Industrial Welfare

18 COMPLAINT for DAMAGES

 
Case 2:20-cv-06952 Document 1-2 Filed 07/31/20 Page 19 of 23 Page ID #:130

oO Oo OO NN OD oO B WO DB a

NH NM NM NM NM HY | HM NM a=
2 YOoak ON 3S SOGBNASARSH AS

 

 

Commission,

109, Defendants did not provide plaintiff with rest periods. This failure constituted a

violation of the Industrial Welfare Commission Wage Orders and Labor Code §226.7,

110, Defendant had a practice of not providing employees with rest periods.

111. Thus, plaintiff, and all hourly employees who did not receive rest periods are owed

monies.

112. California Labor Code §200 defines “wages” as including all amounts for labor

. performed by employees of every description, whether the amount is fixed or ascertained by the

standard of time, task, piece commission basis, or other method of calculation.

113. Plaintiff has been available and ready to receive wages owed to him,

114, Plaintiff has never refused to receive any payment, nor has plaintiff been absent
from defendants’ regular place of business.

115, Defendants’ failure to provide plaintiff with rest periods was wilful because it had
knowledge of the illegality of failing to provide rest periods and has intentionaily failed to do so
as required by law.

116,  Plaintiffalso requests all unpaid wages, waiting time penalties and interest. (Labor
Code $$218.5, 218.6.) Plaintiff further requests civil penalties as provided for in Labor Code
§558,

117. Asadirect and proximate result of defendants’ filure to provide the entitlements
set forth above, plaintiff has suffered lost wages and other benefits of employment in an amount
to be proven at trial.

118. Plaintiff also seeks additional pay pursuant to Labor Code §226.7(b).

TENTH CAUSE OF ACTION
VIOLATION OF MEAL PERIOD LAW
(Labor Code §§ 226,7, 512)
(Against Defendants EMPLOYER and DOES 1-50)
119, The allegations of the Statement of Facts and preceding paragraphs are realleged

and incorporated herein by reference except where to do so would be inconsistent with pleading

19 COMPLAINT for DAMAGES

 
Case 2:20-cv-06952 Document 1-2 Filed 07/31/20 Page 20 of 23 Page ID #:131

ae

oO © Oo NN OD OH FF WY DN

 

 

a cause of action for Violation of Meal Period Law.

120, Labor Code §512, et seq., provides, in pertinent part, that an employer may not
employ an employee for a work period of more than five hours per day without providing the
employee with a meal period of not less than 30 minutes, except that ifthe total work period per
day of the employee is no more than six hours, the meal period may be waived by mutual consent
of both the employer and employee. An employer may not employ an employee for a work period
of more than 10 hours per day without providing the employee with a second meal period of not
less than 30 minutes, except that if the total hours worked is no more than 12 hours, the second
meal period may be waived by mutual consent of the employer and the employee only if the first
meal period was not waived... Labor Code §226.7(a) states that no employer shall require any
employee to work during any meal or rest period mandated by an applicable order of the Industrial
Welfare Commission.

121, When plaintiff worked for defendants, he was a non-exempt hourly employee.
During his employment, plaintiff worked more than five hours per day, but was not provided a
meal period. He worked more than 10 hours per day and did not receive a second meal period.
These acts by defendants constituted a violation of California’s wage and hour laws,

122, Defendant had a practice of not providing employees with meal periods.

123. ‘This failure violated California Labor Code, including but not limited to §§226.7
and 512,

124. Thus, plaintiffand all hourly employees who did not receive meal periods are owed
monies,

125, California Labor Code §200 defines “wages” as including all amounts for labor
performed by employees of every description, whether the amount is fixed or ascertained by the
standard of time, task, piece commission basis, or other method of calculation.

126. Plaintiff has been available and ready to receive wages owed to him,

127, Plaintiff has never refused to receive any payment, nor has plaintiff been absent
from defendants’ regular place of business,

128. Defendants’ failure to provide plaintiff with meal periods was wilful because it had

20 COMPLAINT for DAMAGES

1

 
Case 2:20-cv-06952 Document 1-2 Filed 07/31/20 Page 21 0f 23 Page ID #:132

oO a nN DOD oO BR WO DN ws

NN NM NM NM MB BS NY HB =
oY O GFP ON 3 SO GFNSERBEH AS

 

 

knowledge of the illegality of failing to provide meal periods and has intentionally failed to do so
as required by law.

129.  Plaintiffalso requests all unpaid wages, waiting time penalties and interest. (Labor
Code §§218.5, 218.6.) Plaintiff further requests civil penalties as provided for in Labor Code
§558,

130, Asadirect and proximate result of defendants’ failure to provide the entitlements
set forth above, plaintiff has suffered lost wages and other benefits of employment in an amount
to be proven at trial.

131. Plaintiff also seeks additional pay pursuant to Labor Code §226.7(b).

ELEVENTH CAUSE OF ACTION
FAILURE TO PROVIDE ACCURATE WAGE STATEMENTS
(Labor Code §226)
(Against Defendants EMPLOYER and DOES 1-50)

132. The allegations of the Statement of Facts and preceding paragraphs are realleged
and incorporated herein by reference except where to do so would be inconsistent with pleading
a cause of action for Failure to Provide Accurate Wage Statements.

133. Defendants knowingly and intentionally failed to provide plaintiff with a true and
accurate wage statement showing all applicable hourly rates in effect during the pay period and
the corresponding number of hours worked at each hourly rate by the employee, in violation of
Labor Code §226(a). Defendants’ wage statements failed to show that plaintiff did not receive
his meal periods and rest breaks as set forth above.

134. Pursuant to Labor Code §226(e), plaintiff is entitled to penalties in the amount of
$50 for the initial pay period in which the violation occurred, plus $100 for each violation in a
subsequent pay period, up to an aggregate penalty of $4,000. In addition, plaintiff is entitled to
attorneys’ fees and costs in an amount to be proved at trial.

TWELFTH CAUSE OF ACTION
UNFAIR COMPETITION IN VIOLATION OF
BUSINESS AND PROFESSIONS CODE §17200, et seq.

21 COMPLAINT for DAMAGES

 
Case 2:20-cv-06952 Document 1-2 Filed 07/31/20 Page 22 of 23 Page ID #:133

oO Oo fC NN OO OH FF DO HB |

So NM WM NHN NH BS BS NH BRS] ws Re Be BR RR ml
oO nN OO om F&F WSO NY |= OO O OD nN OD OO BR WH DH |=

 

 

(Against Defendants EMPLOYER and DOES 1-50)

135. The allegations of the Statement of Facts and preceding paragraphs are realleged
and incorporated herein by reference except where to do so would be inconsistent with pleading
a cause of action for Unfair Competition in Violation of Business and Professions Code §17200,
et seq.

136, Defendants’ conduct constitutes unfair competition pursuant to Business and
Professions Code §17200, et seq, Defendants’ conduct included unlawful, unfair and/or
fraudulent business acts or practices, to wit: defendants’ unlawful failure to not allow rest and
meal periods. By failing to provide plaintiff rest and meal periods, defendants gained an unfair
advantage over its competitors who provided rest and meal periods.

137, Defendants are strictly liable for engaging in unfair competition in violation of
Business and Professions Code §17200, et seq.

138. As a direct and proximate result of defendants’ unfair competition as alleged
herein, plaintiff suffered damages and defendants have been unjustly enriched.

139. Asa proximate result of the aforesaid acts of defendants, plaintiff has foreseeably
suffered and continues to suffer substantial loss of earnings and employment benefits in an amount
according to proof at the time of trial. Plaintiff claims such amount as damages together with
prejudgment interest.

140. Plaintiff further has incurred additional expenses in his efforts to regain
employment, all to his damage in an amount according to proof at the time of trial.

141, As a direct and proximate result of the aforementioned wrongful conduct of
defendants, and each of them, plaintiff will suffer additional loss of earnings, reduced earning
capacity in the future, and other incidental and consequential damages in an amount according to
proof at the time of trial.

142.  Unlessrestrained, defendants will continue in the acts and conduct set forth above,
to plaintiffs great and irreparable injury, for which damages will not afford adequate relief.

PRAYER

WHEREFORE, plaintiff prays for judgment against defendants as follows:

22 COMPLAINT for DAMAGES

 
Case 2:20-cv-06952 Document 1-2 Filed 07/31/20 Page 23 0f 23 Page ID #:134

oO oO Mf NN OO OM BRB wD |B

NN N NM NM NM NM Nh =
ory oar &S SS Gaeta araearns2iae

 

 

1, For compensatory damages including losses arising from mental and emotional
distress and other special and general damages, as allowed by law, for an amount in excess of
$50,000 and according to proof at trial;

2. For an award of punitive damages, as allowed by law, according to proof at trial;

3, For medical and related expenses according to proof, as allowed by law, according
to proof at trial;

4, For lost earnings and related expenses according to proof, as allowed by law;

5, For wages, interest, damages and penalties, as allowed by law, pursuant to the
Labor Code and Business and Professions Code sections set forth therein;

6, For attorneys’ fees and costs, as allowed by law, pursuant to the Labor Code and

Government Code;

7. For prejudgment interest on all amounts claimed, as allowed by law;

and
8, For such other and further relief as the Court deems just and proper.
DATED: June 11, 2020 JAY $8. ROTHMAN & ASSOCIATES

 

JAY S. ROTHMAN, Esq.
Attorney for Plaintiff

DEMAND FOR JURY TRIAL

Plaintiff hereby demands a trial by jury of the foregoing causes of action.

DATED: June 11, 2020 JAY 8. ROTHMAN & ASSOCIATES

 

JAY 8, ROT
Attorney for Plaintiff.

23 COMPLAINT for DAMAGES

 
